Citation Nr: 9903200	
Decision Date: 02/03/99    Archive Date: 02/10/99

DOCKET NO.  95-38 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased, compensable, evaluation for post 
operative deviated septum.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1981 to June 
1985.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of July 1995, from 
the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

This claim first came before the Board in January 1997.  It 
was remanded for further evidentiary development.  All 
requested development has been completed.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran's postoperative deviated nasal septum does 
not result in marked interference with breathing space.

3.  The veteran's postoperative deviated nasal septum does 
not result in a 50 percent obstruction of the nasal passage 
on both sides or complete obstruction on one side.

4.  No competent medical opinion or evidence attributes the 
veteran's complaints of recurrent nasal congestion, variously 
diagnosed as sinusitis or rhinitis, to his service connected 
postoperative deviated nasal septum.


CONCLUSION OF LAW

The criteria for an increased, compensable, evaluation for 
post operative deviated nasal septum have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 and Supp. 1998); 
38 C.F.R. §§ 3.321, 4.97 Diagnostic Code 6502 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, claims for increased evaluations are considered to 
be well grounded.  A claim that a condition has become more 
severe is well grounded where the condition was previously 
service connected and rated, and the claimant subsequently 
asserts that a higher rating is justified due to an increase 
in severity since the original rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  

The Board is satisfied that all relevant facts pertaining to 
the deviated septum disability have been properly developed.  
There is no indication that there are additional pertinent 
records which have not been obtained.  No further assistance 
to the appellant is required to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107.

The appellant claims that his deviated septum disability has 
worsened and warrants an increased disability rating.  
Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in the SCHEDULE FOR RATING DISABILITIES 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such 
disabilities and their residual conditions in civil 
occupations.  38 C.F.R. § 4.1 (1998).  

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2 (1998).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  

Service connection for a post operative deviated septum was 
granted via a rating decision of July 1989.  An evaluation of 
noncompensable was assigned.  In February 1995 the veteran 
entered a claim for an increased rating.  He asserted that 
his disability had worsened, causing him pain, and requiring 
him to use nasal decongestants.

Private medical records, of Dr. Bearison, dated in July 1994, 
show the veteran was seen for complaints of constant head 
congestion, postnasal drip, and snoring.  Examination 
revealed boggy nasal mucosa with no pain on palpation of the 
maxillary sinuses.  A sinus series revealed a deviated septum 
with no evidence of acute sinusitis.  He was referred to Dr. 
Abrams.

Private medical records, of Dr. Abrams, dated in July 1994, 
show the veteran giving a history of chronic sinus symptoms 
following an injury in the Navy.  He complained of difficulty 
breathing, sinus drainage, and loud snoring.  

Examination showed the nasal turbinates were enlarged with 
clear mucous and there was nasal airway obstruction 
bilaterally.  The impression given was allergic rhinitis, 
hypertrophied inferior nasal turbinates, and possible chronic 
sinusitis.

VA outpatient treatment reports, dated in March 1995, show 
the veteran asking for a second opinion regarding long 
standing nasal congestion.  He gave a history of a fractured 
nose in 1982 which resulted in a partial blockage.  Surgery 
was performed in December 1982 to correct this.  The veteran 
reported that since that time he had been experiencing 
intermittent obstruction on both sides.  He stated that a 
private physician had found nothing wrong and advised the use 
of a spray.  The impression given was perennial rhinitis.

Reports dated in April 1995 show the veteran complaining of 
headaches and continued congestion.  The assessment given was 
perennial rhinitis with no infection present.  Records dated 
in May 1995 show the veteran returning for continued 
evaluation of rhinitis, reporting no success with the most 
recent spray.

The report of a VA examination, conducted in May 1995, shows 
the veteran complaining of nasal congestion, postnasal drip, 
and headaches.  He reported that he used nonprescription 
decongestants and antihistamines.

Examination revealed a normal external nose.  The nasal 
vestibule was open.  He had a spur on the left side of the 
septum, but his septum was otherwise straight.  The floor of 
the nose was clear, inferior turbinates were normal, middle 
meati were without purulence or polyps, and the middle 
turbinate was normal.  His sphenoidal, ethmoidal, olfactory, 
and superior turbinates were normal.  His paranasal sinuses 
were nontender.

X-ray examination revealed mild opacification of the 
maxillary sinus with some bony thickening.  The diagnoses 
were chronic sinusitis with possible allergic component with 
acute exacerbations and left sided nasal septal spur.

The United States Court of Veterans Appeals (Court) has held 
that, when the law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant must be applied, unless Congress 
provided otherwise or permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary did so.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  Inasmuch as Congress 
neither provided otherwise nor permitted the Secretary to do 
otherwise with regard to the schedular rating criteria for 
evaluating respiratory disorders, the Board must apply 
whichever schedular criteria, as between those in effect 
prior to October 7, 1996, and those effective on that date, 
are more favorable to the appellant because his claim was 
filed before the schedular criteria were changed.  In this 
case, the Board finds that the veteran's disability most 
closely resembles the criteria for a noncompensable rating 
under the old rating schedule.  

The veteran's deviated nasal septum is rated under 38 C.F.R. 
§ 4.97 Diagnostic Code 6502.  Under the criteria in effect 
prior to October 7, 1996 a noncompensable rating was assigned 
if the deviated nasal septum resulted in slight symptoms.  A 
10 percent was assigned if there was marked interference with 
breathing space.  Diagnostic Code 6502 currently calls for a 
10 percent evaluation if there is a 50 percent obstruction of 
the nasal passage on both sides or complete obstruction on 
one side.

The Board concludes that the medical evidence indicates that 
the veteran's complaints of nasal congestion are attributable 
to rhinitis or sinusitis.  These disease processes have not 
been attributed to his postoperative deviated septum.  None 
of the medical evidence of record shows either marked 
interference with breathing space, or a 50 percent 
obstruction of the nasal passages on both sides or complete 
obstruction on one side, which is medically attributable to 
the veteran's service connected disability.  The criteria for 
a compensable evaluation are not met under either the old or 
the new criteria.


ORDER

Entitlement to an increased, compensable, evaluation for 
deviated nasal septum is denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.






- 4 -


